United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2494
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Dustin Wayne Vanacker

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                           Submitted: February 2, 2022
                             Filed: February 9, 2022
                                  [Unpublished]
                                 ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Dustin Wayne Vanacker appeals the below-Guidelines sentence the district
     1
court imposed after he pleaded guilty to drug offenses. His counsel has moved for

         1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence is substantively unreasonable.

       Upon careful review, we conclude that the district court did not abuse its
discretion in imposing Vanacker’s sentence, as the record shows the court considered
and discussed the appropriate statutory factors. See United States v. Feemster, 572
F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc) (in reviewing sentences, appellate
court first ensures no significant procedural error occurred, then considers substantive
reasonableness of sentence under abuse-of-discretion standard); United States v.
Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where court makes individualized
assessment based on facts presented, addressing defendant’s proffered information
in consideration of 18 U.S.C. § 3553(a) factors, sentence is not unreasonable); cf.
United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (when court imposes
below-Guidelines-range sentence, noting it is “nearly inconceivable” that court
abused its discretion in not varying downward still further).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, affirm the judgment of the district court, and deny as moot
Vanacker’s pending motion to appoint counsel.
                       ______________________________




                                          -2-